Citation Nr: 1146922	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from November 2000 to November 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking an initial rating in excess of 10 percent for his posttraumatic stress disorder (PTSD).  The Veteran's most recent VA examination for PTSD was conducted in December 2008, without access to the Veteran's claims file or medical records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Moreover, given the passage of time herein, the Veteran should be scheduled for a VA examination to ascertain the current severity of his service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain any additional VA and non-VA treatment records identified by the Veteran.  In particular, the RO must obtain all pertinent treatment records from the Dover VA Outpatient Treatment Clinic since April 2011.  Any records obtained must be associated with the claims file.  The RO must perform all follow up indicated and document negative responses.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.   

2.  Thereafter, the Veteran must be afforded a VA examination to determine the severity of his service-connected PTSD.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After undertaking any other development deemed necessary in addition to that specified above, the RO must readjudicate the Veteran's claim for an initial evaluation in excess of 10 percent for PTSD.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


